              Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK




K-POWER GLOBAL LOGISTICS, LLC, a
Tennessee Limited Liability Company,

         Plaintiff,


         vs.                                                       Civil Action No.:

PROJECT VERTE, INC., STEVE BULLARD,                                JURY TRIAL DEMANDED
DAVID HANSON, CHRISTOPHER TALLEY,
and DAVID CHAPUIS,

         Defendants.



                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiff K-Power Global Logistics, LLC (“Plaintiff” or “K-Power”), for its Complaint

for Damages against Defendants Project Verte, Inc., Christopher Talley, Steve Bullard, David

Hanson and David Chapuis, states as follows:

                                   JURISDICTION AND VENUE

         1.       Plaintiff is a citizen and resident of the State of Tennessee, and is headquartered at

4105 South Mendenhall Road, Memphis, TN 38115.

         2.       Defendant Project Verte, Inc. is, on information and a belief a Delaware

corporation with a principal place of business located at 641 Lexington Avenue, New York, NY

10022.

         3.       Defendant Christopher Talley is, on information and belief, a citizen and resident

of the State of Georgia and employee of Project Verte, Inc.



                                                    1
             Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 2 of 7



        4.       Defendant Steve Bullard is, on information and belief, a citizen and resident of

the State of Georgia and employee of Project Verte, Inc.

        5.       Defendant David Hanson is, on information and belief, a citizen and resident of

the State of Georgia and employee of Project Verte, Inc.

        6.       Defendant David Chapuis is, on information and belief, a citizen and resident of

the State of Georgia and employee of Project Verte, Inc.

        7.       Each one of the Defendants referenced above in Paragraphs 4 through 7 of this

Complaint are referred to collectively in this lawsuit as “the former Tompkins employees.”

        8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this is an action between citizens of different states and no plaintiff is a citizen of the same state

as any defendant and the amount in controvery is greater than $75,000 exclusive of costs and

interest.

        9.       This Court has personal jurisdiction over Defendants in this jurisdiction because

(1) the lawsuit arises out of the transaction of business in New York by Project Verte and its

employees, (2) the lawsuit involves and arises out of tortious acts committed by each one of the

Defendants in New York and (3) the jurisdiction can be exercised in a manner and basis

consistent with the constitutions of Tennessee and the United States for the exercise of personal

jurisdiction.

        10.      Venue lies in this District under 28 U.S.C. § 1391 because at least one, some or

all of the Defendants a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated in this

District.




                                                   2
          Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 3 of 7




                                    STATEMENT OF FACTS

       11.     This lawsuit arises out of the tortious interference by Defendants in contractual

expectancies of Plaintiff in connection with warehouse services provided to third parties.

       12.     Plaintiff was, at all relevant times, part of a commercial venture with Tompkins

International, Inc. and Tompkins Fulfillment Services (collectively “Tompkins”) subject to a

Facility Master Services Agreement dated June 7, 2019 (the “FMSA”).

       13.     Under the FMSA, the parties agreed to work together to provide warehousing,

inventory management and other logistics services to customers, and to share in the economic

benefits of providing those services for sixty (60) months.

       14.     In reliance on and in connection with the FMSA, Plaintiff leased warehouse space

located at 200 Interstate South Drive, McDonough, Georgia 30253.

       15.     The FMSA provides that due to the expense incurred by K-Power along with,

inter alia, intellectual property, confidential information, trade secrets, operating and history and

proprietary information disclosed by that K-Power that Tompkins would not compete with K-

Power during the term of the agreement or for a year thereafter.

       16.     Each of the former Tompkins employees worked for Tompkins to support the

services provided under the FMSA. In doing so, each of them received confidential and

proprietary information during the course of the employment that is protected by the non-

competition provisions within the FMSA set forth above in the preceding paragraph of this

Complaint.

       17.     Each of the former Tompkins employees recently left the employment of

Tompkins and, on information and belief, is now working for Project Verte and in that capacity,




                                                  3
          Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 4 of 7



and actively soliciting clients and customers of K-Power for Project Verte, including but not

limited to at least one valuable client in the textiles industry with business worth at least $3

million annually to K-Power. It is more likely than not that the former Tompkins employees

were solicited by Project Verte for employment in part to poach specific clients from K-Power.

       18.     Each of the former Tompkins employees was and is, on information and belief,

aware of the confidential and proprietary information provided by K-Power to Tompkins and is

now using that information to directly compete with K-Power, in violation of the FMSA.

       19.     Each of the former Tompkins employees, as agents (either actual or apparent) or

employees of either Tompkins or Project Verte, have injured, and are continuing to wrongfully

injure K-Power in violation of applicable state laws through (a) poaching, which is a pernicious

form of commercial theft, and (b) intentional and negligent interference with K-Power’s

valuable business relationships.

       20.     Given the gravity of the former Tompkins employees’ apparent unlawful conduct

and the exposure it presents to Project Verte, Plaintiff believes that this conduct is being

undertaken with the corporate approval of, and is being ratified by Senior Management of

Project Verte, including but not limited to its co-founder Julian Kahlon and CEO Jane Gol.

                                              COUNT I

        TORTIOUS INTERFERENCE WITH A CONTRACTUAL EXPECTANCY

       21.     Plaintiff restates Paragraphs 1 - 20 as if recited in full.

       22.     Defendants, and each of them, are and were aware of an existing business

relationship or prospective relationship between Plaintiff and an identifiable class of third

parties, to wit, customers being serviced by K-Power under the FMSA.




                                                   4
           Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 5 of 7



         23.    Defendants, and each of them, have specific knowledge of the valuable

relationships between Plaintiff and that class of third parties referenced above in Paragraph 22.

         24.    It is and was the intent of Defendants, and each of them, to cause the breach or

termination of those valuable business relationships.

         25.    Defendants have acted and continue to act with an improper motive and improper

means.

         26.    Plaintiff is and will be damaged by the tortious interference descirbed herein, in

an amount to be proven at trial, but no less than $75,000, exclusive of costs, interest and fees.

         WHEREFORE, Plaintiff requests entry of judgment in its favor in an amount of actual

damages jointly and severally in an amount in excess of $75,000, exclusive of costs and interests

and to be proven at trial, punitive damages in an amount sufficient to deter such future wrongful

conduict, cost, interests and attorneys to the extent permitted by law.

                                              COUNT II

         REQUEST FOR TEMPORARY & PERMANENT INJUNCTIVE RELIEF

         27.    Plaintiff restates Paragraphs 1 - 20 as if recited in full.

         28.    By reason of Defendants’ actions, Plaintiff has suffered and will continue to

suffer extreme hardship and actual and impending irreperable injury, loss and damage in that

Defendants will be allowed to unlawfully interfere with Plaintiff’s prospective business interests

and expectancies, using information, data and material protected as confidential and from

competition under the FMSA.

         29.    Plaintiff has no adequate or speedy remedy at law for the conduct of each one of

the Defendants, and this action for injunctive relef is Plaintiff’s only means for securing relief

from the irreparable harm and injury that they have caused and will continue to cause Plaintiff.




                                                    5
              Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 6 of 7



         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that this

Court:

         1.       Issue a temporary restraining order and a preliminary injunction pursuant to Fed.

R. Civ. P. 65, ordering Defendants and officers, agents, employees, successors, attorneys, and all

those in active concert or participation with them to refrain immediately and pending the final

hearing and determination of this action from contacting or doing business customers of K-

Power and Tompkins whose business was serviced pursuant to FMSA for a period of no less

than one (1) year from the date the Order is entered;

         2.       Issue a permanent injunction perpetually enjoining and restraining Defendants

and officers, agents, employees, successors, attorneys, and all those in active concert or

participation with them from contacting or doing business customers of K-Power and Tompkins

whose business was serviced pursuant to FMSA for a period of no less than one (1) year from the

date the Order is entered;

         3.       Award to Plaintiff its costs and disbursements, as well as reasonable attorney’s

fees; and

         4.       Award to Plaintiff such other and further relief as this court may deem proper.

Dated: April 23, 2020                                  Respectfully submitted,

                                                       _/s/ John M. Leonard

                                                       Robert V. Cornish, Jr. (____________)
                                                       Stephen D. Palley (pro hac vice forthcoming)
                                                       ANDERSON KILL L.L.P.
                                                       1717 Pennsylvania Avenue, Suite 200
                                                       Washington, DC 20006
                                                       Telephone: (202) 416-6559/(901) 351-4411
                                                       Facsimile: (202) 416-6555
                                                       Email: rcornish@andersonkill.com
                                                       John M. Leonard
                                                       ANDERSON KILL P.C.


                                                   6
Case 1:20-cv-03263-VEC Document 13 Filed 04/27/20 Page 7 of 7



                                  1251 Avenue of the Americas
                                  New York, NY 10020
                                  Telephone: (212) 278-1000
                                  Fax: (212) 278-1733
                                  Email: jleonard@andersonkill.com

                                  Attorneys for Plaintiff K-Power Global
                                  Logistics, LLC




                              7
